Dissenting Opinion by
Judge Doyle:
I dissent. As I stated in my dissent in Kachinski v. Workmen’s Compensation Appeal Board (Vepco Construction Co.), 91 Pa. Commonwealth Ct. 543, 498 A.2d 36 (1985), I do not believe that an expert witness is required to proclaim a job .to be suitable. The record here contains adequate testimony on the duties of the two positions and on Claimant’s medical restrictions. It was within the referee’s province as fact finder to assess these duties and restrictions and determine if Claimant could perform the jobs. Expert testimony linking the job duties and medical restrictions is not required in my view.
Also, as I stated in Kachvnski, I believe common experience plays a permissible role in fact finding. *577Certainly, a cash register can he operated while standing or sitting.
Finally, as in Kachinski, I object here to the statement that sedentary positions do not establish availability; rather, proof of an existing sedentary position could form the basis for establishing availability if a claimant’s only limitation were that he or she remain seated while working.